Citation Nr: 1204496	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  05-14 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial rating higher than 30 percent for peripheral neuropathy of the right upper extremity. 

2.  Entitlement to an initial rating higher than 20 percent for peripheral neuropathy of the left upper extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to March 1976. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  But, in particular, this appeal concerns an April 2004 decision in which the RO, among other things, granted service connection for peripheral neuropathy of both upper extremities as secondary to already service-connected Type II Diabetes Mellitus.  See 38 C.F.R. § 3.310(a) and (b) (2011) (permitting service connection on this secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability).  The RO initially assigned a 0 percent (noncompensable) rating for each upper extremity.  The effective date of this award was recently determined to be October 10, 2002, since this is the effective date for the service-connected Type II Diabetes Mellitus.  The Veteran appealed the April 2004 decision by requesting higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

During the pendency of this appeal, the RO issued a January 2007 decision in which it granted higher ratings for these disabilities, assigning a greater 30 percent rating for the right (major) upper extremity and a 20 percent rating for the left (minor) upper extremity, both retroactively effective from the initial grant of service connection on October 10, 2002.  The Veteran since has continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed he is seeking the highest possible ratings unless he specifically indicates otherwise). 

Other claims were appealed but are not currently before the Board.  The Veteran submitted a statement in May 2004 withdrawing his appeal for an increased rating for pseudotumors of both orbits.  38 C.F.R. § 20.204 (2011).   In a November 2009 decision, the Board also denied his claims for service connection for hypertension/vascular disease and for a urological disorder.  Therefore, those claims are no longer at issue.

In November 2009, the Board also remanded these two remaining claims on appeal for higher initial ratings for the peripheral neuropathy of the upper extremities.  The Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule a VA compensation examination to reassess the severity of these disabilities.  This examination was in March 2010, and the Remand Rating and Development Team in Huntington, West Virginia, readjudicated the claims in a February 2011 supplemental statement of the case, but continued to deny them, so they are again before the Board.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant, i.e., right-handed.

2.  The peripheral neuropathy affecting his upper extremities causes no more than moderate sensory impairment, as reflected by objective clinical findings showing sensory loss in both hands and forearms, deep tendon reflexes of 2+ throughout both upper extremities, and no motor involvement. 


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 30 percent for the peripheral neuropathy of the right upper extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8515 (2011).

2.  The criteria are not met for an initial rating higher than 20 percent for the peripheral neuropathy of the left upper extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8515 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This appeal arose in another context, namely, when the Veteran was trying to establish his underlying entitlement to service connection for peripheral neuropathy of his upper extremities, which since has been granted.  VA therefore is not obligated to provide him additional notice concerning the "downstream" issue of whether he is entitled to a higher initial rating for either upper extremity.  Instead, the provisions of 38 U.S.C.A. § 7105(d) required VA to provide him a statement of the case (SOC) if this disagreement was not resolved.  And the RO sent him this required SOC in December 2004, which included citation to the applicable statutes and regulations and contained a discussion of the reasons and bases for not assigning higher initial ratings.  He since has received higher initial ratings, as reflected in the January 2007 rating decision and supplemental SOC (SSOC), 

which again included citation to the applicable statutes and regulations and contained a discussion of the reasons and bases for not assigning even greater ratings for these disabilities.  As such, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all pertinent records that he and his representative identified.  He was also provided VA compensation examinations to obtain the type of medical evidence needed to rate these disabilities, initially in April 2004 when he was still trying to establish his underlying entitlement to service connection for the peripheral neuropathy affecting his upper extremities, but also more recently in July 2006 and March 2010 to reassess the severity of these disabilities.  The March 2010 VA examination was pursuant to the Board's November 2009 remand directive and complies with the directive specified in the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.)

Therefore, in light of the development undertaken in this case, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with this claim.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board therefore may proceed with the adjudication of this claim.

II.  Merits of the Claims

In a January 2004 decision, the RO granted service connection for Type II Diabetes Mellitus retroactively effective from August 2, 2002.  In an April 2004 decision, the RO also granted service connection for peripheral neuropathy of both upper extremities secondary to the already service-connected diabetes, assigning an initial noncompensable (0 percent) rating for each upper extremity.

Since the RO determined the peripheral neuropathy was secondary to the 
service-connected diabetes, it assigned the same effective date of August 2, 2002, for that additional award. 

These initial noncompensable ratings, however, were recently increased to 30 percent for the right upper extremity and 20 percent for the left, also retroactively effective from the initial grant of service connection.  But the RO explained that it had committed clear and unmistakable error (CUE) in assigning an effective date of August 2, 2002, for the award of service connection for Type II Diabetes Mellitus and all secondary conditions, including his peripheral neuropathy.  The RO instead determined the correct effective date for these disabilities was October 10, 2002, so just a little more than 2 months later than the original effective date.

Therefore, the issues on appeal are entitlement to an initial rating higher than 30 percent for the peripheral neuropathy of the right upper extremity, and entitlement to an initial rating higher than 20 percent for that affecting the left upper extremity, both effective as of October 10, 2002.  See Fenderson, 12 Vet. App. at 125-26 (when an appeal arises from disagreement with the initial rating assigned following the granting of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging," with equal consideration for the entire body of evidence.)

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3. 

The peripheral neuropathy affecting the Veteran's right and left upper extremities has been rated under Diagnostic Code (DC) 8515, for paralysis of the median nerve, which involves wrist, hand, and finger movements.  See 38 C.F.R. § 4.124a, DC 8515.  Under DC 8515, mild incomplete paralysis for either median nerve warrants a 10 percent rating; moderate incomplete paralysis of the median nerve warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity; and severe incomplete paralysis of the median nerve warrants a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Lastly, complete paralysis of the median nerve warrants a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity.  Id. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note preceding DC 8515.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The RO determined that both upper extremities have been manifested by moderate incomplete paralysis of the median nerve since the initial grant of service connection.  And since the Veteran is right-hand dominant, i.e., 
right-handed, the RO correctly assigned a 30 percent rating for his right upper extremity and a 20 percent rating for his left upper extremity.  After carefully reviewing the pertinent evidence of record, the Board finds no basis to assign a higher rating for either upper extremity.  The most probative evidence comes from three VA examination reports, none of which shows that either upper extremity has median nerve paralysis that is more than moderate and incomplete. 

This disability was initially examined by VA in April 2004, at which time the Veteran reported experiencing numbness in both hands, with the right worse than the left, and typically involving the first and second fingers.  He described this as a "pins-and-needles" sensation.  On physical examination, sensory testing revealed diminished pinprick and light touch over the median distribution of both hands.  

Both hands had normal strength, however.  He was also afforded a VA examination a month earlier in connection with his claim for heart disease.  Although the purpose of that other examination was unrelated to the disabilities on appeal, the examiner commented that strength and sensory testing of both upper extremities was normal.  

A more recent July 2006 VA examination report also notes the Veteran's complaints of numbness and a burning sensation in both hands and forearms, again described as a "pins-and-needles" sensation, which he said had worsened in the past two to three years (so since his April 2004 VA examination).  The objective physical portion of the examination in July 2006 revealed that his strength was 4/5, with no motor impairment and no nerves affected.  Sensory testing revealed that light touch was diminished in both hands with respect to the median nerve, but testing revealed that reflexes were 2+ throughout both upper extremities.  The diagnosis was peripheral neuropathy of both upper extremities, with no nerve dysfunction.

The most recent VA examination in March 2010 showed similar findings.  
Sensory-function testing of the upper extremities revealed that vibration was decreased to the elbow, that monofilament was decreased at the hands and forearms, that light touch was decreased at the hands and forearms, that position sense was normal, and that the affected nerves included "the small and large fiber distal sensory peripheral nerves."  Again, reflexes were 2+ throughout both upper extremities.  Based on these findings, the diagnosis was sensory polyneuropathy of both upper extremities, with no evidence of paralysis.  The examiner characterized the sensory neuropathy as "moderate," with no motor involvement. 

The results of these three VA compensation examinations clearly show the peripheral neuropathy in both of the Veteran's upper extremities is no more than "moderate," indeed, as the most recent March 2010 VA examiner described it.  The Board accepts this characterization of "moderate" sensory polyneuropathy since it is supported by and consistent with the clinical findings of all three VA examinations, which show only decreased sensation in both upper extremities, primarily in the hands and forearms, but no motor involvement and no significant decrease in reflexes.  In light of these findings, which support the VA examiner's characterization of "moderate" sensory polyneuropathy, there is no basis to find that either upper extremity is manifested by severe incomplete paralysis, much less complete paralysis.  And since the Veteran is right-hand dominant, the RO correctly assigned a 30 percent rating for his right upper extremity and a 20 percent rating for his left to reflect the distinction in rating when the neuropathy is affecting a major upper extremity versus a minor one.  

In addition to these VA examination reports, the Board has considered both VA and private treatment records, none of which indicates that either upper extremity is manifested by more than moderate incomplete paralysis of the median nerve.  Following a motor vehicle accident in October 2001, the Veteran was treated by R.A., Jr., M.D., on several occasions.  Several reports note that neither upper extremity had any sensory deficits except for occasional pain radiating to both arms.  A July 2002 report notes that motor strength was 4+/5 in both upper extremities, which is only slightly less than normal.  A September 2002 VA treatment record also notes that no paresthesias were present in any extremity.  A neurological examination was normal.  In short, none of these records indicates the Veteran experienced more than moderate incomplete paralysis in either upper extremity.  

In conclusion, the objective clinical evidence shows the Veteran's upper extremities are manifested by no more than moderate incomplete paralysis of the median nerve.  These objective clinical findings have greater probative value than the Veteran's unsubstantiated lay statements alleging otherwise, particularly since the amount of median nerve impairment (sensory loss, etc.) is determined by objective means and testing, not mere lay opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).


There is one final point worth mentioning.  The circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant referral of this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The rating criteria for evaluating the extent and severity of the peripheral neuropathy affecting the Veteran's upper extremities reasonably describe and contemplate the amount of impairment caused by this disability.  There is consideration in the rating criteria of the applicable DC of whether the sensory and other impairment affects a major versus minor extremity and description of what would indicate or suggest mild or moderate impairment versus severe impairment of the particular nerve.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of 

working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting the Veteran is not adequately compensated for this disability by the regular Rating Schedule.  His evaluation and treatment for it has been primarily - if not exclusively, on an outpatient basis, not as an inpatient, much less frequent inpatient.  He also has not described or referred to the type of marked impairment that is contemplated for extra-schedular consideration, meaning above and beyond that contemplated in the schedular rating assigned for the disability.

So extra-schedular referral is not warranted under these circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The preponderance of the evidence therefore is against assigning a rating higher than 30 percent for the right upper extremity polyneuropathy or a rating higher than 20 percent for the left, either on a schedular or extra-schedular basis.  And since the preponderance of the evidence is against these claims, there is no reasonable doubt to resolve in the Veteran's favor, and these claims must be denied.  38 C.F.R. §§ 4.3, 4.7.



ORDER

The claim of entitlement to an initial rating higher than 30 percent for the peripheral neuropathy of the right upper extremity is denied. 

The claim of entitlement to an initial rating higher than 20 percent for the peripheral neuropathy of the left upper extremity also is denied. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


